Title: Samuel H. Smith to Thomas Jefferson, 7 October 1814
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          
            Dear Sir  Washington Oct. 7. 1814
            It gives me great pleasure to acknowledge the receipt of Your favor of the ult. wich from some casualty did not reach me until the 2d Instant. It is impossible to repress indignant feeling at the barbarism of our enemy, wch would have cast a shade over the remote ages   when civilisation had scarcely dawned on mankind. Instead, however, at present resting in the indulgence of such feeling, it is infinitely better to deal back the blow, thus in some degree drawing good out of evil. To retrieve also the injury done as speedily as we can, is equally the dictate of wisdom.
            The Library, that is lost, was valuable and was the commencement of an Institution fitted in its maturity to be the pride and ornament of our Country. But valuable as it was, if replaced by Your collection the loss will be more than supplied. Being somewhat of an enthusiast as to the benefits that arise from such institutions I cordially hail the prospect of seeing so broad a foundation laid for a national one on a scale of expanding grandeur.
            I submitted, without delay, Your letter and catalogue to the Library Committees of the two Houses of Congress. That of the Senate consists of Mesrs Goldsborough, Tait & Fromentine, and that of the Representatives of Mesrs Seybert, Lowndes  & Gaston. The tender was respectfully received by both Committees, with the assurance that no time should be lost in acting upon it. They each expressed the opinion that the Committees could not go further than to recommend to their Houses such steps as they should on consultation consider advisable, and promised to inform me  of the course determined on. I have made several other members acquainted with the offer made by you, and have been happy to find that it is highly appreciated by them and will receive their warm support.
            I perceive no obstacle to its acceptance but the pending proposition to remove the seat of government. I fear that many of those who are interester interested in this measure will consider the possession of such a library as depriving them of a strong argument  in favor of removal, and will thence be apt by delay or evasion to keep back its consideration. Should this prove to be the case I submit to You the policy of   permitting a publication of Your letters
            In the hope that You continue to enjoy health & happiness, I am with sentiments of great & unabatete unabated respect and regard
            Sa H  Smith
          
          
            I am just advised by mr Goldsborough that the joint Come have reported a resolution empowering them to contract for the purchase of the Library
          
        